Citation Nr: 1107969	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  05-17 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted that is 
sufficient to reopen a previously denied claim of entitlement to 
service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which declined the Veteran's application to reopen 
a previously denied claim of entitlement to service connection 
for a stomach disorder.  A timely appeal was noted with respect 
to that decision.  

In June 2008, the Board denied the Veteran's application to 
reopen his claim for service connection for a stomach disorder.  
The Veteran subsequently appealed that decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  In February 2009, a 
Joint Motion for an Order Vacating the Board Decision (Joint 
Motion) was brought before the Court.  In an Order dated that 
same month, the Court vacated the June 2008 Board decision 
pursuant to the Joint Motion, and remanded the case to the Board 
for readjudication consistent with its Order.

In June 2009, the Board remanded this issue to the RO for further 
evidentiary development.  After completion of the requested 
development, the case is back before the Board for further 
appellate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The merits of the issue of entitlement to service connection for 
a stomach disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  An April 2000 Board decision confirmed a denial of service 
connection for a stomach disorder on the basis that the disorder 
was not incurred in service, nor was there evidence of a nexus to 
the Veteran's service.  

2.  Presuming its credibility, evidence received since April 2000 
relates to an unestablished fact necessary to substantiate the 
claim, namely that the Veteran has a stomach disorder that is 
related to his service, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  An April 2000 Board decision confirming a denial of service 
connection for a stomach disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1100 (1999).

2.  Evidence added to the record since April 2000 is new and 
material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board notes that the RO has a duty 
to notify and assist the Veteran under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  Without deciding whether the notice and 
development requirements of the VCAA have been satisfied with 
respect to the Veteran's new and material evidence claim, the 
Board concludes that the VCAA does not preclude the adjudication 
of this portion of the Veteran's claim, because the Board is 
taking favorable action regarding this aspect of the claim.  

New and Material Evidence

Service connection for a stomach disorder was initially denied by 
rating decision dated February 1967, on the grounds that there 
was no evidence of in-service treatment for a stomach disorder.  
A timely appeal was filed, and the Board confirmed the denial of 
service connection in a decision dated July 1967.  38 U.S.C. 
§ 4004(b) (1964); 38 C.F.R. § 19.104 (1967).  

An application to reopen the claim for service connection for a 
stomach disorder was denied by the RO in June 1985.  Once again, 
a timely appeal was noted; however, the Board declined to reopen 
the claim in a decision dated January 1986, on the grounds that 
no new and material evidence had been submitted.  38 U.S.C. 
§ 4004(b) (1982); 38 C.F.R. § 19.104 (1985).  

In a rating decision dated April 1986, the RO declined to reopen 
the Veteran's claim on the grounds that no new and material 
evidence had been submitted.  There was no timely appeal filed.  
38 U.S.C. § 4005(c)(1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1985).  

In rating decisions dated November 1997 and January 1998, the RO 
again declined to reopen the Veteran's claim on the grounds that 
no new and material evidence pertinent to the issue of in-service 
incurrence had been submitted.  A timely appeal from the January 
1998 decision was noted, and the Board confirmed the denial of 
service connection in a decision dated April 2000.  That decision 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1100 
(1999).  

The present application to reopen the claim of service connection 
for a stomach disorder was filed in August 2003.  In April 2010, 
Dr. S. Brown, the Veteran's VA primary care physician, provided 
an opinion stating that " [the Veteran's] gastrointestinal 
problems started while he was on active duty.  ...Although he was 
not originally [diagnosed] with [peptic ulcer disease] an ulcer 
could have produced the [symptoms] described in 1957.  Since 
stress can cause or exacerbate [peptic ulcer disease] stress 
while in military could have caused his disease."  VA clinical 
notes reflect a current diagnosis of peptic ulcer disease.  

New and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant of evidence of record at the time of the 
last prior final denial, and must raise a reasonable possibility 
of substantiating the claim.   38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the credibility 
of the new evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required to 
award the service connection claim. In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury 
or disability, even where it would not be enough to convince the 
Board to grant a claim.

On review, the Board finds that the Veteran has submitted new and 
material evidence.  The Veteran has submitted competent medical 
evidence of a nexus to service.  This new evidence relates to an 
unestablished fact necessary to substantiate the claim, 
specifically, that the Veteran has a stomach disorder that may 
have had its clinical onset during service, and raises a 
reasonable possibility of establishing the claim.  See 38 C.F.R. 
§ 3.156, 4.125(a).  Therefore, presuming its credibility, the 
evidence is new and material.  Such new and material evidence 
having been received, the appeal is granted insofar as the 
previously denied claim is reopened.  


ORDER

New and material evidence to reopen a claim of service connection 
for a stomach disorder has been received, and to this extent, the 
appeal is allowed.  


REMAND

Throughout the course of the appeal, the Veteran has maintained 
that he was treated for gastrointestinal complaints at Brooke 
Army Medical Center in May 1955.  In November 2003, the RO 
requested the Veteran's records from Brooke Army Medical Center, 
but did not provide a date range for the requested records. In 
March 2004, Brooke Army Medical Center responded that it had no 
records for the Veteran in its possession.  

In the February 2009 Joint Motion, the parties agreed that it was 
"reasonable to conclude that [Brooke] Army Medical Center's 
response that 'no records were located on file at that facility 
with the information provided' was based on the fact that 
treatment dates were not provided."  The parties further agreed 
that VA should re-submit its request to Brooke Army Medical 
Center, specifically noting the date that the Veteran claims to 
have received treatment there.  Accordingly, the Board's June 
2009 remand directed that the RO request all records of the 
Veteran's treatment at Brooke Army Medical Center in May 1955.

Review of the record reveals that there has not been proper 
compliance with the Board's June 2009 remand.  In September 2009, 
the RO requested records of the Veteran's treatment from Brooke 
Army Medical Center, but failed to provide a date range for the 
records being sought.  Later that month, Brooke Army Medical 
Center responded, stating that it was unable to locate any 
records for the Veteran.  It has been held that compliance by the 
Board or the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Courts are not complied with, 
the Board errs as a matter of law when it fails to assure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Thus, a remand is required to ensure that the orders of the 
Board's June 2009 remand are carried out.

Additionally, evidence received in June 2010 indicates that the 
Veteran is receiving Social Security Administration (SSA) 
disability benefits.  The basis for the grant of SSA benefits is 
unclear.  VA will make attempts to obtain records in the custody 
of a Federal department until it is determined that the records 
do not exist or that further efforts would be futile.  38 C.F.R. 
§ 3.159(c)(2).  As such, the RO should contact the SSA request 
that all of the records associated with the Veteran's claim for 
disability benefits be provided for inclusion with the claims 
folder.  

In an April 2010 opinion, the Veteran's treating physician, Dr. 
Brown, stated that "it appears to me that the Veteran's 
gastrointestinal problems started while he was on active duty."  
However, Dr. Brown did not indicate that he had access to the 
entire claims folder and did not reconcile the opinion with the 
Veteran's service treatment records and discharge examination, 
which are both negative for complaints or treatment for a 
gastrointestinal disorder.  An examination is therefore necessary 
to determine whether there is a nexus between the Veteran's 
gastrointestinal disorder(s) and his service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact Brooke Army Medical Center and 
request that any and all records of the 
Veteran's treatment for a stomach disorder in 
May 1955 be provided for association with the 
claims folder.  The request must be 
restricted to any and all records of the 
Veteran's treatment for a stomach 
disorder in May 1955.  If no records of 
treatment for a stomach disorder dating in 
May 1955 can be found, a negative response 
must be obtained.  

2.  Request from SSA all records associated 
with the Veteran's disability claim.  Request 
copies of any disability determinations and 
all medical records considered in making 
those determinations.  If such records are 
unavailable, a negative response must be 
obtained and the Veteran must be notified.

3.  After the aforementioned development has 
been completed, the Veteran should be 
afforded a VA examination to determine the 
nature and etiology of his gastrointestinal 
disorder(s).  The claims folder should be 
made available to the examiner for review 
prior to the examination.  The examiner 
should provide a comprehensive report, and 
provide a complete rationale for any 
conclusions reached.

For any gastrointestinal disorder(s) found, 
the examiner should provide an opinion as to 
whether there is a 50 percent probability or 
greater that it had its clinical onset in 
service or is otherwise related to the 
Veteran's active service.  Any opinion should 
be reconciled with the service treatment 
records, the Veteran's application for 
compensation received in February 1967 (he 
described gastrointestinal disability 
manifested by diarrhea and noted treatment 
beginning in 1958), March 1967 letter from 
Dr. J. Crupie indicating the Veteran was 
treated for gastrointestinal complaints in 
spring of 1957, Dr. Brown's April 2010 
opinion relating the Veteran's current peptic 
ulcer disease to in-service stress, and the 
Veteran's current description of 
gastrointestinal symptomatology since 
service.  The examiner should set forth a 
rationale for the conclusions reached.

4.  After the above has been completed, 
readjudicate the issue on appeal, taking into 
consideration all evidence added to the file 
since the most recent VA adjudication.  If 
the issue on appeal continues to be denied, 
the Veteran and his representative must be 
provided a supplemental statement of the 
case.  The Veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.
  
(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112.





______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


